UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-3473 “COAL KEEPS YOUR LIGHTS ON” “COAL KEEPS YOUR LIGHTS ON” HALLADOR ENERGY COMPANY (www.halladorenergy.com) Colorado (State of incorporation) 84-1014610 (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver, Colorado (Address of principal executive offices) 80264-2701 (Zip Code) Issuer's telephone number: 303.839.5504 Fax: 303.832.3013 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a small reporting company) þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo þ As of November 7, 2011 we had 28,174,674 shares outstanding. 1 PART 1- Financial Information ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet (in thousands) September30, 2011 December31, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Prepaid Federal income taxes Accounts receivable Coal inventory Parts and supply inventory Other Total current assets Coal properties, at cost: Land, buildings and equipment Mine development Less - accumulated DD&A ) ) Investment in Savoy Investment in Sunrise Energy Other assets $ $ LIABILITIES ANDSTOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank debt $ $ Accounts payable and accrued liabilities Income taxes Interest rate swaps, at estimated fair value Total current liabilities Long-term liabilities: Bank debt, net of current portion Deferred income taxes Asset retirement obligations Other Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock, $.10 par value, 10,000 shares authorized; none issued Common stock, $.01 par value, 100,000 shares authorized; 28,175 and 27,924 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) Total stockholders’ equity $ $ See accompanying notes. 2 Consolidated Statement of Operations (in thousands, expect share amount) Nine months ended September 30, Three months ended September 30, Revenue: Coal sales $ Gain on sale of unproved oil & gas properties Equity income (loss) - Savoy ) ) Equity income - Sunrise Energy Other 75 ) Costs and expenses: Operating costs and expenses DD&A SG&A Interest (1) Income before income taxes Less income taxes ) Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted (1)Included in interest expense for 2011 and 2010 were credits of $506 and $496, respectively, for the change in the estimated fair value of our interest rate swaps.Such credit amounts for the third quarter 2011 and 2010 were $153 and $166, respectively. See accompanying notes. 3 Consolidated Statement of Cash Flows (in thousands) Nine months ended September 30, Operating activities: Cash provided by operating activities $ $ Investing activities: Capital expenditures for coal properties ) ) Capital expenditures for unproved oil and gas properties ) Proceeds from CDs Proceeds from sale of unproved oil and gas properties Other ) Cash used in investing activities ) ) Financing activities: Payments of bank debt ) ) Dividends ) ) Stock option buy out for cash ) Tax benefit from stock-based compensation Other ) ) Cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 4 Consolidated Statement of Stockholders’ Equity (in thousands) Shares Common Stock Additional Paid-in Capital Retained Earnings AOCL* Total Balance January 1, 2011 $ Stock-based compensation Exercise of employee stock options for shares 1 (1 ) Taxes paid for shares issued to employees ) ) ) Stock issued on vesting of RSUs 1 1 Taxes paid on vesting ofRSUs ) ) ) Tax benefitfrom stock-basedcompensation Dividends ) ) Stock issued to board member for services 11 Decrease in value of marketable securities available for sale, net of taxes $ ) ) Net income Balance September 30, 2011 $ ) $ *Accumulated Other Comprehensive Loss Net income $ OCL ) Comprehensive income $ See accompanying notes. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)General Business The interim financial data is unaudited; however, in our opinion, it includes all adjustments, consisting only of normal recurring adjustments necessary for a fair statement of the results for the interim periods. The financial statements included herein have been prepared pursuant to the SEC’s rules and regulations; accordingly, certain information and footnote disclosures normally included in GAAP financial statements have been condensed or omitted. The results of operations and cash flow for the 2011 period are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2011.To maintain consistency and comparability, certain amounts at December 31, 2010 have been reclassified to conform to the September 30, 2011 presentation. Our organization and business, the accounting policies we follow and other information, are contained in the notes to our consolidated financial statements filed as part of our 2010 Form 10-K. This quarterly report should be read in conjunction with such10-K. The consolidated financial statements include the accounts of Hallador Energy Company (the Company) and its wholly-owned subsidiary Sunrise Coal, LLC (Sunrise).All significant intercompany accounts and transactions have been eliminated. We are engaged in the production of steam coal from a shallow underground mine located in western Indiana.We own a 45% equity interest in Savoy Energy L.P., a private oil and gas company which has operations in Michigan, and a 50% interest in Sunrise Energy LLC, a private entity engaged in coal bed methane gas operations in the same vicinity as our coal mine. 6 (2)Stock Options On January 7, 2010, we allowed four Denver employees (non officers) a one-time opportunity to relinquish 1/3 of their vested options (115,833) for cash of $679,000; the intrinsic value on such date. This transaction was treated as a charge to equity.On January 7, 2011, we allowed the same four Denver employees (non officers) an opportunity to relinquish their remaining options (234,167) for 181,261 shares of our common stock. The exchange ratio was based on the intrinsic value of their options.These shares were issued under our Stock Bonus Plan which was created in December 2009.Under such plan our employees are allowed to relinquish shares to pay for their income taxes; accordingly, 41,645 shares were relinquished resulting in about 140,000 shares being issued.We now only have 200,000 outstanding stock options held by our CEO. (3)Notes Payable In December 2008, we entered into a loan agreement with a bank consortium that provides for a $40 million term loan and a $30 million revolving credit facility.At September 30, 2011, we owed $20 million on the term loan.We pay a 1/2% annual commitment fee on the $30 million line of credit.Substantially all of Sunrise's assets are pledged under this loan agreement and we are the guarantor.The loan agreement requires customary covenants, including financial ratios and restrictions on distributions.The current interest rate is LIBOR- one month (0.22%) plus 2.50% or 2.72%. In the past we used bank letter of credits for our reclamation bonds.In June 2011, we replaced the letters of credit with surety bonds. In 2006 we entered into two agreements swapping variable rates for fixed rates. Considering the two swap agreements, commitment fees and amortization of the closing costs, our current interest rate is about 7.7%. One of the swaps expires in December 2011 and the other in July 2012. Accounting rules require us to recognize all derivatives on the balance sheet at estimated fair value. Derivatives that are not hedges must be adjusted to estimated fair value through earnings. We have no derivatives designated as a hedge. The recorded value of our bank debt approximates fair value as it bears interest at a floating rate. 7 (4)Equity Investment in Savoy We own a 45% interest in Savoy Energy L.P., a private company engaged in the oil and gas business primarily in the State of Michigan.Savoy uses the successful efforts method of accounting.We account for our interest using the equity method of accounting. Below (in thousands) are a condensed balance sheet at September 30, 2011 and a condensed statement of operations for the nine months ended September 30, 2011 and 2010. Condensed Balance Sheet Current assets $ Oil and gas properties, net $ Total liabilities $ Partners'capital $ Condensed Statement of Operations Revenue $ $ Expenses ) ) Netincome (loss) $ $ ) 8 (5)Equity Investment in Sunrise Energy In late December 2010, we invested $2.375 million for a 50% interest in Sunrise Energy, LLC which then purchased existing gas reserves and gathering equipment from an unrelated third party with plans to develop and operate such reserves. Sunrise Energy also plans to develop and explore for coal-bed methane gas reserves on or near our underground coal reserves. They use the successful efforts method of accounting. We account for our interest using the equity method of accounting. Below (in thousands) are a condensed balance sheet at September 30, 2011 and a condensed statement of operations for the nine months ended September 30, 2011. Condensed Balance Sheet Current assets $ Oil and gas properties, net $ Total liabilities $ Members'capital $
